Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 2 October 1815
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My Dear Madam
					Ealing 2d: October 1815
				
				Your kind letter of the 2 September was delivered to me the day before yesterday, conveying the melancholy intelligence of the loss my poor Sister had sustained; my heart bleeds for her, for too well I know the pangs she must have experienced, and though time has and religion have soothed the excessive agony I endured under the same circumstance, memory still recalls the painful recollection and requires all the fortitude which I can command to calm the vain and ungrateful regrets which still linger in the heart. She is young and may yet hope to be again blessed with Children who will I trust repair her loss.—We are still in the Country and propose to remain here through out the Winter our lives are so retired we meet with few circumstances that can ever afford topics for a Letter and there is such a sameness even in the Politics of the day that we can only patiently anticipate the evils with which the times appear to be surcharged.—The Spaniards have at length made a desperate effort to shake off oppression but it is very doubtful yet whether they will prove successful or sink into a state yet more hopeless.—The Fate of France is still enveloped in gloom and the Bourbons carying with them destruction in all its varied forms, and Religion is again polluted by fanaticism and Superstion. Surely my dear Madam in this enlighten’d age we aught to have expected that the human mind had attained too high a degree of perfection to admit of whole Nations being sunk again into anarchy and confusion! and we cannot behold such a rapid and wonderful succession of events with out acknowledging, even to ourselves, how weak are all the powers of man, and feeling a strong conviction of an all wise and superintending Providence, who thus from the height of arrogant success has dashed them into the lowest state of human misery.We have not been presented to the Queen, she being punctilious, and the Government not having provided Mr. Adams with a Letter of Credence which we are told is necessary for us both I suspect she is not inclined to be very friendly and I do not feel very anxious to pay my devoirs—She is unable to support the fatigue of the Drawing rooms and I  understand that are so badly conducted that even the English Ladies of rank attend them as seldom as possible.The Princess of Salm was a Niece of the Queen of England who was Sister to the Queen of Prussia, and married to the Brother of the King. when I arrived in Berlin she was a Widow and very handsome. about two Years after to the astonishment of all the World, she threw herself at the feet of the King, declaring she was privately married to the Prince de Salm, an Officer in the Prussian service, (then being engaged to the present Duke of Cambridge) and ready to lay in. at Court it was said that neither Priest or witnesses could be found, and the King had them married, and banished them to a small Garrison Town on the frontier of Prussia.—She has had eight children by the last Husband, and two by the first, which the King of Prussia has undertaken to provide for, and she is now Dutchess of C. You will now fully understand why the Gentlemen made so free with her in Parliament—The Lady is here unnoticed by the Queen, and treated with every possibly slight, for independant of her own conduct (which will admit of a little animadversion) her husbands character is very far from respectable; and considering the present existing circumstances, it is difficult to conceive what could induce her to change  a really happy situation which she enjoyed at the Court of Prussia, (where she had been restored to high favour through the influence of the late Queen,) to become an exiled Princess of England as it is generally said she cannot live here.We have been much pleased at the exhibition at Dr. Nicholas’s School and are altogether very well satisfied with it. John improves fast on Charles it produces a contrary effect which however I think is a natural consequence of mixing with a large number of boys to which he has never been accustomed. and which draws off his attention from his studdies. time will soon correct this as novelty wears off. you will smile at his Letter, but I think it better to let them write their own ideas, and arrange them as well as they can. as they acquire more ease and elegance than when they are assisted, which by making them dependant, cramps their stile, and renders them averse to the trouble of thinking for themselves.—Present my affectionate Duty to my father and love to all the family and believe me ever affectionately / Your Daughter
				
					L C Adams
				
				
			